2:19-cv-00263-RMG-MGB              Date Filed 12/18/19          Entry Number 36          Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

    EQUAL EMPLOYMENT                                )
    OPPORTUNITY COMMISSION,                         )
                                                    )
                   Plaintiff,                       )      C.A. No. 2:19-cv-00263-RMG-MGB
                                                    )
           v.                                       )
                                                    )
   MASSEY SERVICES, INC.,                           )
                                                    )
                   Defendant.                       )
  ~~~~~~~~~~~~~~~~                                  )
                                         CONSENT DECREE

          The Equal Employment Opportunity Commission ("the Commission"), instituted this

  action pursuant to Sections 102(a), 102(b)(5)(A), and 503(a) of the Americans With Disabilities

  Act of 1990, as amended ("ADA"), 42 U.S.C. §§ I 2112(a), 121I2(b)(5)(A), 12203(a), and Section

  102 of the Civil rughts Act of 1991, 42 U.S.C. § 198la. The Commission alleged that Defendant

  Massey Services, Inc. ("Defendant") discriminated against Charging Party Annie Mitchell

  ("Mitchell") on the basis of her disability, failed to provide accommodation and retaliated against

  her. Defendant denied violating the ADA.

          The Parties have engaged in settlement negotiations and have agreed that this action should

  be resolved by entry of this Consent Decree. The Parties, hereby stipulate to jurisdiction of the

  Court and agree that the subject matter of this action is properly before the Court. The Parties have

  advised this Court that they desire to resolve the allegations in the Complaint without the burden,

  expense, and delay of further litigation.

         It is therefore the finding of this Court, made on the pleadings and the record as a whole,

  that: (1) the Court has jurisdiction over the Parties and the subject matter of this action; (2) the
2:19-cv-00263-RMG-MGB               Date Filed 12/18/19        Entry Number 36           Page 2 of 12




   purpose and provisions of the ADA will be promoted and effectuated by the entry of the Consent

   Decree; and (3) this Consent Decree resolves all matters in controversy between the parties as

   provided in paragraphs 1 through 28 below.

            It is ORDERED, ADJUDGED AND DECREED:

            1.      Defendant is enjoined from violating the ADA and shall not discriminate nor take

   adverse employment actions against qualified individuals on the basis of their disabilities or on the

   basis of the need to accommodate their disabilities, and further shall provide reasonable

   accommodations to such qualified disabled individuals.

            2.      Defendant is enjoined from retaliating against any person because that person has

   opposed any practice made unlawful by the ADA, filed a charge of discrimination, and/or testified,

   assisted, or participated in any investigation, proceeding, or hearing under the ADA.

            3.      The provisions of this Decree shall apply to all of Defendant's operations, unless

   otherwise stated.

            4.      The term of this Consent Decree shall be for two (2) years from its entry by the

   Court.

                            SPECIFIC RELIEF TO CHARGING PARTY

            5.      Defendant shall pay Mitchell the sum of Sixty-Three Thousand, Eighty-Nine

  Dollars and Thirteen Cents ($63 ,089.13) in settlement of the claims raised in this action.

            6.      Payment shall be made by check within seven (7) business days after entry of this

  Decree. Defendant shall mail the check by certified mail or express delivery to Mitchell at an

  address provided by the Commission. Within seven (7) business days after the check(s) have been

  sent, Defendant shall send to the Commission a copy of the check(s) and proof of delivery to

  Mitchell.      Neither the Commission nor Defendant make any representation or assume any



                                                    2
2:19-cv-00263-RMG-MGB              Date Filed 12/18/19         Entry Number 36           Page 3 of 12




   responsibility for any tax liability, assessments, interest, penalties and/or costs that Mitchell may

   or may not incur on such payments under local, state and/or federal laws.

           7.     Within seven (7) business days of the entry of this Consent Decree, Defendant shall

   eliminate from any of Mitchell's employment records all documents, entries, or references of any

   kind relating to the facts and circumstances which led to the filing of EEOC Charge Number 14C-

   2017-00422 and the related events that occurred thereafter, including this litigation. Defendant

   shall report compliance with this provision to the Commission within seven (7) business days of

   completion.

                                               POLICIES

           8.     To the extent it has not already done so prior to entry of this Decree, Defendant

  shall ensure that any and all policies related to medical leaves of absence explicitly and

  prominently state:

                 A.      that the Defendant has modified its prior policies and will now make

  exceptions to any leave provisions by providing unpaid medical leave when necessary to provide

  reasonable accommodations to employees with disabilities; and

                 B.      that any employee who requires medical leave shall have a mechanism by

  which to make a reasonable accommodation request for such leave in accordance with Defendant's

  procedures.

           9.    To the extent it has not already done so prior to entry of this Decree, Defendant

  shall:

                 A.      implement and disseminate to all existing employees a modified ADA

  Reasonable Accommodation policy which guarantees that efforts to provide reasonable

  accommodations for individuals covered under the ADA will include interactive communications



                                                   3
2:19-cv-00263-RMG-MGB               Date Filed 12/18/19       Entry Number 36         Page 4 of 12




   and individualized assessments to determine what accommodations would be reasonable and

   effective given the circumstances of each respective disabled individual;

                  B.     designate specific individuals or positions to which requests for

   accommodations should be directed by applicants or employees; and

                  C.     distribute to employees information clearly explaining not only their right

   to request an accommodation, but also the process for exercising that right under Defendant's

  modified policy.

          10.    Defendant shall implement and disseminate a policy that sets forth its obligations

  under the ADA not to retaliate against any individual who engages in protected activity.

  Defendant's anti-retaliation policy shall also include a procedure for handling complaints of

  discrimination and retaliation.

          11.    Within sixty (60) business days of the entry of this Consent Decree, Defendant shall

  distribute to each current employee a copy of the policies described above in paragraphs 8 through

  10. Within seven (7) business days of dissemination of those policies, Defendant shall report its

  compliance to the Commission. During the term of this Consent Decree, Defendant shall distribute

  the policies to all new employees and have all new employees confinn they have received and

  understand the policies described in Paragraphs 8 through 10.

          12.    During the term of this Consent Decree, Defendant shall provide an annual training

  program to all of its management personnel and to all persons with job duties that relate to

  processing, investigating, reviewing, and/or making decisions concerning complaints of

  discrimination and requests for reasonable accommodation. Defendant will also provide its policy

  on reasonable accommodation, the interactive process and process by which team members can

  request accommodation to all other employees. Defendant will obtain the EEOC's approval of its



                                                  4
2:19-cv-00263-RMG-MGB              Date Filed 12/18/19          Entry Number 36           Page 5 of 12




   proposed trainer prior to the commencement of the training sessions described in this Paragraph.

   The EEOC shall not unreasonably withhold its approval. Each training program shall promote

   Defendant's compliance with federal anti-discrimination laws, with an emphasis on Defendant's

   duty under the ADA (i) not to discriminate against qualified individuals based on their disabilities,

   (ii) to provide reasonable accommodations to qualified individuals with disabilities, through an

   interactive process; and (iii) not to retaliate against individuals who engage in protected activity.

   Each training program shall also include an explanation of Defendant's policies referenced in

  paragraphs 8 through 10 above, and an explanation of the rights and responsibilities of employees

  and managers under the policies.

          13.     The first training program shall be completed within ninety (90) business days after

  entry of this Consent Decree by the Court. Each subsequent training program shall be conducted

  at approximate one-year intervals. At least twenty (20) business days prior to each program,

  Defendant shall submit to the Commission an agenda for the training program by electronic mail

  sent to EEOC-ATDO-decree-monitoring(£11eeoc.gov. Defendant should presume that the agenda

  is approved unless contacted by the Commission regarding the agenda within five (5) business

  days of submission of the agenda. Within seven (7) business days after completion of each training

  program, Defendant shall certify to the Commission the specific training which was undertaken.

  This certification shall include the dates, times, locations of the training, and the identities of all

  trainers and attendees.




                                                    5
2:19-cv-00263-RMG-MGB              Date Filed 12/18/19         Entry Number 36           Page 6 of 12




                                               POSTING

          14.     Within seven (7) business days after the entry of this Consent Decree, and

   continuing throughout the term of this Consent Decree, Defendant shall conspicuously post the

   attached Employee Notice marked Exhibit A, hereby made a part of this Consent Decree, within

   its Service Centers in South Carolina and North Carolina in a place where it is visible to all

   employees. If the Notice becomes defaced or unreadable, Defendant shall replace it by posting

   another copy of the Notice. Within seven (7) business days of the posting of this Notice, Defendant

   will report compliance with this provision to the Commission.

                                  REPORTING REQUIREMENTS
          15.     During the term of this Consent Decree, Defendant shall provide the Commission

  with annual reports, with the first being due six (6) months after entry of this Consent Decree.

  Each report shall identify all persons who: (a) filed a charge of discrimination with a federal, state

  or local agency, or (b) complained to Defendant utilizing the mechanisms afforded in the policies

  described in Paragraphs 8 through 10 of this Consent Decree, regarding disability discrimination

  or retaliation during the reporting period, any witnesses to such alleged matters, and any persons

  allegedly involved in the reported discriminatory employment decisions and/or conduct.

  Specifically, such identification shall include:

                 A.      the date of the complaint;

                 B.      the nature of the complaint;

                 C.      the name, address, telephone number(s), and job title of each person who

  made the complaint;

                 D.      the name, address, telephone number(s), and job title of each person who

  was alleged to have engaged in discriminatory or retaliatory conduct;



                                                     6
2:19-cv-00263-RMG-MGB               Date Filed 12/18/19         Entry Number 36           Page 7 of 12




                     E.     the name, address, telephone numbers and job titles of each person whom

   Defendant contacted, interviewed, or otherwise obtained information from concerning the

   complaint; and

                    F.      a detailed description of all action taken in response to each complaint.

           16.      Each report required by paragraph 15 shall include copies of all documents

   reflectin~   the action(s) Defendant took to investigate each complaint and copies of any statements

   obtained.

           17.      In the event, there are no complaints to report pursuant to paragraph 16, Defendant

   shall send the Commission a "negative" report indicating no activity.

           18.      Each report required by paragraph 15 shall include certification by Defendant that

   the Notice required to be posted pursuant to this Decree remained posted during the entire period

   required.

                         DISPUTE RESOLUTION AND COMPLIANCE REVIEW

          19.       The Commission may review compliance with this Consent Decree. As part of

   such review, the Commission may inspect Defendant's offices, interview employees, and examine

  and copy documents with 72 hours-notice to Defendant's counsel.

          20.       If at any time during the term of this Consent Decree, the Commission believes that

  Defendant is in violation of the Consent Decree, the Commission shall give notice of the alleged

  violation to Defendant. Defendant shall have ten ( 10) business days in which to investigate and

  respond to the allegations. Thereafter, the parties shall then have a period of ten (10) business days,

  or such additional period as may be agreed upon by them, in which to engage in negotiation

  regarding such allegations before the Commission exercises any remedy provided by law.




                                                     7
2:19-cv-00263-RMG-MGB               Date Filed 12/18/19          Entry Number 36          Page 8 of 12




             21.    All notices to Defendant by the Commission pursuant to this Consent Decree shall

   be sent by electronic mail to: shudson@zkslawfinn.com and jpharris@masseyservices .com; or (2)

   if by regular mail to J. Scott Hudson, Esq., Zimmerman, Kiser & Sutcliffe, P.A., 615 E. Robinson

   Street, Suite 600, Orlando, Florida 32801. If Defendant's designated point of contact changes at

   any time during the term of this Consent Decree, Defendant shall notify the Commission and

   provide contact information for a new designated point of contact within seven (7) business days

   of the change.

             22.    All reports or other documents sent to the Commission by Defendant pursuant to

   this Consent Decree shall be sent by electronic mail to:                     (1) EEOC-A TDO-decree-

   moni toringCC4eeoc.gov ; or (2) if by regular mail to - Antonette Sewell, Regional Attorney, Equal

   Employment Opportunity Commission, Atlanta District Office, l 00 Alabama Street, SW, Suite

   4R30, Atlanta, Georgia 30303.

             23.    Each party shall bear its own costs and attorneys' fees .

             24.    All claims brought by the Commission against Defendant in the instant action (Civil

   Action No. 2: l 9-cv-00263) shall be dismissed with prejudice, subject to this Court's jurisdiction

   to enforce provisions of this Consent Decree.

             25.    If any provision(s) of this Consent Decree is found to be unlawful, only the specific

   provision(s) in question shall be affected and the other provisions will remain in full force and

   effect.

             26.    The terms of the Consent Decree are and shall be binding upon (a) Defendant (b)

   all present and future parents of Defendant; (c) all present and future subsidiaries and/or affiliates

   of Defendant; and (d) all present and future owners, officers, directors, employees, agents, trustees,

   administrators, successors, representatives, or assigns of Defendant.



                                                      8
2:19-cv-00263-RMG-MGB            Date Filed 12/18/19           Entry Number 36             Page 9 of 12




               27.     This Consent Decree constitutes the entire agreement and commitments of the

        parties. Any modifications to this agreement must be mutually agreed upon and memorialized in

        a separate writing signed by Defendant and the Commission and approved by the Court.

               28.    This Court shall retain jurisdiction of this case for purposes of monitoring

        compliance with this Decree and entry of such further orders as may be necessary or appropriate.

        The parties jointly request that the Court approve and enter the Consent Decree:


         U.S. EQUAL EMPLOYMENT                             FOR DEFENDANT

                                                              ~~~~gc~
         OPPORTUNITY COMMISSION

         Keyuna C. Laws (pro hac vice)                     Jenn\fetPris
         Senior Trial Attorney                             Director of Human Resources
         Atlanta District Office                           Massey Services, Inc.
         100 Alabama St., SW, Suite 4R30                   315 Groveland Street
         Atlanta, Georgia 30303                            Orlnndo, Florida 32804
         Telephone: (404) 562-6823
         Facsimile: (404) 562-6905                    '-?~~~;...__
         kcyana.laws@ecoc.gov

        ~MM~~Lwt~,JttµWRJP
         RACHAEii ENBERG:TIDESWELL
         South Carolina Federal Bar No. I 0867
         Senior Trial Attorney
         Charlotte District Office
         129 West Trade Street, Suite 400
         Charlotte, North Carolina 28202
         Telephone: (704) 954-6472
         Facsimile: (704) 954-6412                         J. Scott Hudson
         Email: rachael.steenbcrgh@ccoc.gov                Admitted Pro Hae Vice
                                                           ZIMMERMAN KISER SUTCLIFFE
         ATTORNEYS FOR PLAINTIFF                           315 East Robinson Street
                                                           Suite 600
                                                           Orlando, Florida 32801
                                                           Email: shudson@zkslawfinn.com

                                                           ATTORNEYS    FOR      DEFENDANT
                                                           MASSEY SERVICES, INC.




                                                       9
2:19-cv-00263-RMG-MGB   Date Filed 12/18/19   Entry Number 36          Page 10 of 12




IT IS SO ORDERED:




                                  U.S. District Court for the Dist ·




                                     10
2:19-cv-00263-RMG-MGB         Date Filed 12/18/19     Entry Number 36       Page 11 of 12




                                         EXHIBIT A



                                       U.S. EQUAL
                                     EMPLOYMENT
                                     OPPORTUNITY
                                     COMMISSION
                             NOTICE TO EMPLOYEES

   This Notice is being posted pursuant to a federal court order voluntarily
   resolving a lawsuit brought by the United States Equal Employment
   Opportunity Commission (EEOC) against Massey Services. In that lawsuit
   called EEOC u. Massey Services, Inc., Case No. 2:19-cv-00263, the EEOC
   alleged that Massey Services violated the Americans with Disabilities Act, as
   amended (ADA), 42 U .S.C. §1210le, et seq., by discriminating against an
   former employee because of disability.

   The ADA prohibits discrimination against qualified employees and applicants
   with disabilities. The law also prohibits an employer from retaliating against
   any employee for opposing employment discrimination, including the filing of
   charges with the EEOC and/or for participating in any proceeding that
   addresses discrimination complaints. The EEOC is a federal agency which
   investigates charges of unlawful employment discrimination and brings
   lawsuits in federal court to enforce the ADA.

   Massey Services will comply with such federal law in all respects.
   Furthermore, Massey Services will not take any actions against employees
   because they have exercised their rights, reported an alleged violation under
   the law, or giv,en testimony, assistance or participation in any investigation,
   proceeding or hearing conducted by the U.S. Equal Employment Opportunity
   Commission.




                                             11
2:19-cv-00263-RMG-MGB        Date Filed 12/18/19     Entry Number 36      Page 12 of 12




   An employee has the right, and is encouraged to exercise that right, to report
   allegations of employment discrimination in the workplace. An employee may
   contact their local EEOC field office for the purpose of filing a charge of
   employment discrimination. If you believe you have been discriminated
   against, you may contact the EEOC at (800) 669-4000 or TTY (800) 669-6820.

   This Notice must remain posted for two years from the date below
   and must not be altered, defaced, or covered by any other material.

   Dated: _ _ _ __

                                          Jennifer Pharris
                                          Director of Hum an Resources
                                          Massey Services, Inc.




                                           12
